United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2409WM
                                   _____________

Byron Gorby; James Sanders; Rita       *
Buckley; June O'Dell; Lee Terry; June  *
Armstrong,                             *
                                       *
                  Appellants,          *
                                       *
      v.                               *
                                       * Appeal from the United States
Harry O. Wilson; Ron Hoffman; Dennis * District Court for the Western
Lemon; Elaine Fordyce; Cathy Kelley; * District of Missouri.
James Cain; Eddie Garcia; City of      *
Grandview, Missouri;                   *       [UNPUBLISHED]
                                       *
                  Appellees,           *
                                       *
Missouri Local Government Employees *
Retirement System.                     *
                                 _____________

                            Submitted: December 11, 1997
                                Filed: December 17, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

      Byron Gorby and five other employees of the City of Grandview, Missouri,
appeal the magistrate judge's order dismissing their 28 U.S.C. § 1983 class action
lawsuit for failure to state a claim. Having reviewed the record and the parties' briefs,
we are satisfied the magistrate judge correctly applied the well-established rational
basis test to the employees' contention that the City's refusal to refund the contributions
members of the employee class made to the municipality's pension plan violated equal
protection, and we find no basis for reversal of the magistrate judge's analysis.
Accordingly, we affirm for the reasons stated in the magistrate judge's order. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-